COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                 NO. 02-12-00402-CR


Paula Faye Netter                        §   From the 396th District Court

                                         §   of Tarrant County (1210337D)

v.                                       §   May 30, 2013

                                         §   Opinion by Justice Gabriel

The State of Texas                       §   (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to delete

the $20,803.79 restitution amount. It is ordered that the judgment of the trial

court is affirmed as modified.

                                      SECOND DISTRICT COURT OF APPEALS


                                      By _________________________________
                                         Justice Lee Gabriel